Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 04/27/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-15 & 17-24 are currently pending. 

Response to Arguments
With regard to the Specification Objection:
Applicant has amended the specification to amend the title to reflect the claimed invention to “System for Pressure Monitoring and Processing Leakage Determination of a Bladder”.   The attached BIB datasheet reflects the new title.  

With regard to the 103 rejection:
Applicant’s arguments with respect to Claims1-15 & 17-20 and added Claim 21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicant has amended the claims to add new limitations to the independent Claims 1, 8 & 17 regarding rates of change of the pressure and added steps for determining a leakage condition for a bladder that require additional consideration.

Applicant’s arguments and amendments with regard to Claims 1-15 & 17-21 have been considered in light of Kajiwara and in further view of the new reference Balke.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (JP 2009142387: “Kajiwara” translation provided for citations) in view of Balke (US US 5546789: “Balke”). 
   
Claim 1. Kajiwara discloses a method (Fig. 3 & Fig. 5 and third embodiment) of testing of a bladder (Fig. 1: airmat cell 5) of a pneumatic mattress [0002] on a patient support (Fig. 1:  airmat 3) for leakage [0037 The inspection mode is a process of detecting whether air inside the air mat 3 is leaking], said method (Fig. 3) comprising: providing the patient support (Fig. 1: airmat 3) with a control system (Fig. 1: overall control device 4); providing the control system (Fig. 1: overall control device 4) with a sensor (Fig. 1: pressure gauge sensor 13); initiating testing by pressurizing, [0030 The pressure gauge 13 is connected to the main path 21 and can measure the air pressure inside the air cells 5 to 8] the bladder (Fig. 1: airmat cells 5-8) to a first pressure [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (S114)]; with the control system (Fig. 1: overall control device 4) of the patient support (Fig. 1:  airmat 3); sensing [0053] when the bladder (Fig. 1: cell 5 of airmat cell 5) has reached the first pressure [0053 & 0056] with the sensor (Fig. 1: pressure gauge sensor 13); after reaching the first pressure [0056 S115], the control system (Fig. 1: overall control device 4 using steps Fig. 3) ceasing [0056 S116] the pressurizing [0056 S116 On the other hand, when it is determined that the first measured value of the pressure gauge 13 has reached the set value (YES in step S115), the air pump 19 is stopped (step S116)] for a first time period greater than zero [0056]; after the first time period has ended [0056], the control system (Fig. 1: overall control device 4) measuring a second pressure of the bladder  (Fig. 1: cell 5 of airmat cell 5) with the sensor (Fig. 1: pressure gauge sensor 13); the control system (Fig. 1: overall control device 4)  measuring a second pressure [0059 S118 when it is determined that the set time has elapsed since the air pump 19 was stopped (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)] of the bladder  (Fig. 1: Cell 5 of airmat cells 5-8) with the sensor (Fig. 1: pressure gauge sensor 13) [0059]; the control system (Fig. 1: overall control device 4 using steps in Fig. 3) measuring a second time period [0082] [0086: Next, in step S315, it is determined whether or not a predetermined time has elapsed since the air pump 19 started operating in step S313] starting at the end of the first time period [0084:  Since the processes of steps S301 to 312 in FIG. 5 are the same as the processes of steps S101 to 112 (first time period) of FIG. 3, the description thereof will be omitted]; the control system (Fig. 1: overall control device 4 using Fig. 3) sensing and measuring a third pressure [0085:  In this process, the measured value of the pressure gauge 13 is continuously acquired and stored in the memory 31 each time a preset unit time elapses] with the sensor (Fig. 1: pressure gauge sensor 13)  at the end of the second time period [0087: When it is determined that the predetermined time has elapsed (YES in step S315), the operation of the air pump 19 is stopped (step S316), and the degree of pressure increase is calculated (step S317)], which represents a reduced pressure [0088:   Next, it is determined whether or not the calculated pressure rise is smaller than the reference value (step S318). The reference value to be compared with the pressure rise in this process is a value that matches the pressure rise calculated when no air leak occurs in the air cell 5.Therefore, when an air leak occurs in the air cell 5, the pressure increase degree calculated in step S317 becomes smaller than the reference value] from the second pressure [0082:  Then, when step S219 is executed, or when it is determined that the measured value of the pressure gauge 13 is not smaller than the reference value (NO in step S218), the process proceeds to step S220] of the bladder (Fig. 1:  one of airmat cells 5-8); the control system (Fig. 1: overall control device 4 using processing Fig. 3) determining a change from the second pressure [0088] to the third pressure [0085:  In this process, the measured value of the pressure gauge 13 is continuously acquired and stored in the memory 31 each time a preset unit time elapses] by the set width [0088 difference] or more in the bladder (Fig. 1:  one of airmat cells 5-8) over the second time period [0086: Next, in step S315, it is determined whether or not a predetermined time has elapsed since the air pump 19 started operating in step S313]; the control system (Fig. 1: overall control device 4) comparing the change [0087: dividing the difference between the two pressure measurement values continuously stored in the memory 31 within the predetermined time by the unit time] to a stored value [0089: Then, when it is determined that the degree of pressure rise is smaller than the reference value (YES in step S318), the LED 15 g shown in FIG. 2 is blinked (step S319).This notifies the user that an air leak has occurred in the air cell 5] to determine whether there is a leak in the bladder (Fig. 1:  one of airmat cells 5-8)[0088-0089]; and the control system (Fig. 1: overall control device 4) generating a signal when the change [0087: dividing the difference between the two pressure measurement values continuously stored in the memory 31 within the predetermined time by the unit time] & [0089] is greater than the stored value [0089: Then, when it is determined that the degree of pressure rise is smaller than the reference value (YES in step S318), the LED 15 g shown in FIG. 2 is blinked (step S319).  This notifies the user that an air leak has occurred in the air cell 5] indicating a leak in the bladder [0089].

Though Kajiwara implies a rate of change is used in by a difference of pressures divided by the predetermined time [0087],  Kajiwara does not explicitly disclose:  
the control system determining a rate of change between the second pressure and the third pressure in the bladder over the second time period; the control system comparing the rate of change to a stored value to determine whether there is a leak in the bladder; and the control system generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder.

Balke teaches A leakage detection system and method for measuring pressure leaks from pressure vessels [Abstract].  Balke further teaches the control system comparing the rate of change [Col. 2 lines 4-15:   pressure sensor is attached to the part which measures the internal pressure of the part under test. If a leak is present, the pressure of the part will begin to decay at a rate determined by the size of the leak and the volume of the part. A test operator can determine the relative size of the leak by reading the pressure at the end of the test time and comparing it to a predetermined limit value] to a stored value to determine whether there is a leak in the bladder; to a stored value [0042 greater than a stored rate] to determine whether there is a leak in the bladder [Col. 2 lines 4-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Balke’s step of determining a rate change from pressure measurement at specified time intervals time with Kaijiwara’s analysis of pressure measurements and time intervals because it improves the accuracy of leakage determination because analysis of a consistent rate of change eliminates changes caused by spurious noise and because analysis on the rate of change increase the quality of the leakage determination by providing details on characteristics of the leakage condition [Balke 0007].

Claims 8 & 17.  Kajiwara discloses a patient support (Fig. 1:  airmat 3) [0002] comprising: a mattress [0002] having  a bladder (Fig. 1: one of airmat cells 5-8); a pneumatic system (Fig. 1) having a pump (Fig. 1: pump 19) for inflating said bladderto a pressure suitable for supporting a patient thereon (Fig. 1:  one of airmat cells 5-8); and a leak testing system (Fig. 1) comprising: a control system (Fig. 1: overall control device 4), said control system  (Fig. 1: overall control device 4) having one or more memory devices (Fig. 1: 31 memory)[0033 & 0053] and a sensor (Fig. 1: pressure gauge sensor 13), said sensor (Fig. 1: pressure gauge sensor 13), detecting the pressure [0030 The pressure gauge 13 is connected to the main path 21 and can measure the air pressure inside the air cells 5 to 8] in said bladder (Fig. 1: one of airmat cells 5-8), and said one or more memory devices (Fig. 1: 31 memory) comprising a non-transitory computer readable medium comprising stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053], said stored code (17 control unit, 33 cpu & 31 memory)[0033 & 0053] configured to: control said pump (Fig. 1: pump 19) to pressurize said bladder (Fig. 1:  one of airmat cells 5-8); initiate said pump (Fig. 1: pump 19) to pressurize said bladder (Fig. 1:  one of airmat cells 5-8) to a first pressure  [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S114)]; after reaching the first pressure  [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S114)], cease the pressurization detect a second pressure [0059 the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected] in said bladder (Fig. 1:  one of airmat cells 5-8) based on one or more signals from said sensor  (Fig. 1: pressure gauge sensor 13) measure a second time period [0086: Next, in step S315, it is determined whether or not a predetermined time has elapsed since the air pump 19 started operating in step S313]; at the end of the second time period [0087: When it is determined that the predetermined time has elapsed (YES in step S315), the operation of the air pump 19 is stopped (step S316), and the degree of pressure increase is calculated (step S317)], sense and measure a third pressure  [0085:  In this process, the measured value of the pressure gauge 13 is continuously acquired and stored in the memory 31 each time a preset unit time elapses] in said bladder (Fig. 1: one of airmat cells 5-8), which represents a reduced pressure [0081:  Then, when it is determined that the measured value of the pressure gauge 13 is smaller than the reference value (YES in step S218), the LED 15 g is blinked (step S219). The blinking of the LED 15g notifies the user that an air leak has occurred in the air cell 5] from the second pressure; determine a change between the second pressure [0059 the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected] and the third pressure [0085: In this process, the measured value of the pressure gauge 13 is continuously acquired and stored in the memory 31 each time a preset unit time elapses] in said bladder (Fig. 1:  one of airmat cells 5-8) over the second time period  [0086: Next, in step S315, it is determined whether or not a predetermined time has elapsed since the air pump 19 started operating in step S313]; compare the change to a stored value [0089: Then, when it is determined that the degree of pressure rise is smaller than the reference value (YES in step S318), the LED 15 g shown in FIG. 2 is blinked (step S319).This notifies the user that an air leak has occurred in the air cell 5] to determine if there is a leak [0089] in the bladder (Fig. 1:  one of airmat cells 5-8)[0088-0089] and generating a signal when the change is greater than the stored value [0089: Then, when it is determined that the degree of pressure rise is smaller than the reference value (YES in step S318), the LED 15 g shown in FIG. 2 is blinked (step S319).  This notifies the user that an air leak has occurred in the air cell 5]  indicating a leak in the bladder (Fig. 1:  one of airmat cells 5-8) [0089].
Though Kajiwara implies a rate of change is used in by a difference of pressures divided by the predetermined time [0087], Kajiwara does not explicitly disclose:  
the control system comparing the rate of change to a stored value to determine whether there is a leak in the bladder; and the control system generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder.

Balke teaches A leakage detection system and method for measuring pressure leaks from pressure vessels [Abstract].  Balke further teaches the control system comparing the rate of change [Col. 2 lines 4-15:   pressure sensor is attached to the part which measures the internal pressure of the part under test. If a leak is present, the pressure of the part will begin to decay at a rate determined by the size of the leak and the volume of the part. A test operator can determine the relative size of the leak by reading the pressure at the end of the test time and comparing it to a predetermined limit value] to a stored value to determine whether there is a leak in the bladder; to a stored value [0042 greater than a stored rate] to determine whether there is a leak in the bladder [Col. 2 lines 4-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Balke’s step of determining a rate change from pressure measurement at specified time intervals time with Kaijiwara’s analysis of pressure measurements and time intervals because it improves the accuracy of leakage determination because analysis of a consistent rate of change eliminates changes caused by spurious noise and because analysis on the rate of change increase the quality of the leakage determination by providing details on characteristics of the leakage condition [Balke 0007].

Claims 2, 10 & 18. Dependent on the method according to respective claims 1, 8 & 17 further comprising the control system (Fig. 1: overall control device 4) and stored code (Fig. 3)[0033 & 0053] for measuring a pressurizing time period [0056 S116 On the other hand, when it is determined that the first measured value of the pressure gauge 13 has reached the set value (YES in step S115), the air pump 19 is stopped (step S116)]  for pressurizing the bladder (Fig. 1:  one of airmat cells 5-8) to the first pressure [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S114)]. 

Claims 3, 11 & 19. Dependent on the method according to respective claims 2, 10 & 18.  Kajiwara further discloses the control system (Fig. 1: overall control device 4) and stored code (17 control unit, 33 cpu & 31 memory) for comparing the pressurizing time period [0059:  On the other hand, when it is determined that the set time has elapsed from the stop of the air pump 19 (YES in step S117), the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118)]  to a stored time period [0059]; the control system (Fig. 1: overall control device 4) determining whether the pressurizing first time period [Then, when it is determined that the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (YES in step S119), the LED 15 g is blinked (step S120)] is greater, equal to, or less than the stored time period [0061:  Then, when it is determined that the second measured value of the pressure gauge 13 is smaller than the first measured value (set value) by the set width or more (YES in step S119), the LED 15 g is blinked (step S120)]; and the control system  displaying [0034: Further, in the vicinity of the LEDs 15a to j, a display indicating the name of the corresponding device and the operating state of the control device 4 is attached] whether the change is greater than the stored value [0061: The blinking of the LED 15g notifies the user that an air leak has occurred in the air cell 5]. 

 
Claim 9. Dependent on the patient support (Fig. 1:  airmat 3) according to claim 8. Kajiwara further discloses said stored code (Fig. 5) is further configured to communicate the signal when the change is greater than the stored value [0089:  Then, when it is determined that the degree of pressure rise is smaller than the reference value (YES in step S318), the LED 15 g shown in FIG. 2 is blinked (step S319). This notifies the user that an air leak has occurred in the air cell 5].  The limitation of the change in pressure is a rate of change is taught with motivation to combine in the rejection of claim 8.

Claim 15.  Dependent on the patient support (Fig. 1: airmat 3) according to claim 8. Kajiwara further discloses said bladder (Fig. 1:  one of airmat cells 5-8)  comprises one or more bladders (Fig. 1: cells 5-8) of a mattress (Fig. 1: airmat 3), and said control system (Fig. 1: overall control device 4) for diagnosing said one or more bladders (Fig. 1: cells 5-8) of said mattress (Fig. 1: airmat 3)[0036 The control mode is a process executed when the air mat 3 is used, and is started when the power of the control device 4 is input. Air of substantially the same air pressure is supplied to each of the air cells 5 to 8].  

Claim 20. Dependent on the patient support (Fig. 1:  airmat 3) according to claim 18.  Kajiwara further discloses the stored code (Fig. 5) is further configured to compare the change [0086] to a stored value to determine if there is a leak [0088-0089] in the bladder (cell 5); and generating a signal when the of change is greater than the stored value [0089] indicating a leak [0089] in the bladder (cell 5).

Though Kajiwara implies a rate of change is used in [0087].   Kajiwara does not explicitly disclose:  Kajiwara does not explicitly disclose: 
to compare the rate of change to a stored value to determine if there is a leak in the bladder; and generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder.


Balke teaches A leakage detection system and method for measuring pressure leaks from pressure vessels [Abstract].  Balke further teaches the control system comparing the rate of change [Col. 2 lines 4-15:   pressure sensor is attached to the part which measures the internal pressure of the part under test. If a leak is present, the pressure of the part will begin to decay at a rate determined by the size of the leak and the volume of the part. A test operator can determine the relative size of the leak by reading the pressure at the end of the test time and comparing it to a predetermined limit value] to a stored value to determine whether there is a leak in the bladder; to a stored value [0042 greater than a stored rate] to determine whether there is a leak in the bladder [Col. 2 lines 4-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Balke’s step of determining a rate change from pressure measurement at specified time intervals time with Kaijiwara’s analysis of pressure measurements and time intervals because it improves the accuracy of leakage determination because analysis of a consistent rate of change eliminates changes caused by spurious noise and because analysis on the rate of change increase the quality of the leakage determination by providing details on characteristics of the leakage condition [Balke 0007].

Claims 4-5 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Balke and in further view of Fazekas (US 20070169543; “Fazekas”).

Claims 4-5 & 12-13. Dependent on the method according to respective claims 1 & 11 the patient support (Fig. 1: airmat 3) and stored code (Fig. 5) (17 control unit, 33 cpu & 31 memory) [0033 & 0053]. 
Kajiwara does not explicitly disclose:
the control system deflating the bladder to a non-zero fourth pressure after measuring the third pressure and the control system measuring a deflation time period for deflating the bladder to the non-zero fourth pressure after the second time period; and the control system determining whether the deflation time period is greater, equal to, or less than a second stored time period.


Fazekas teaches a settling first time period after gas filling a sealed article (Fig. 1) Fazekas further teaches the control system [0033 control system] deflating the bladder to a non-zero fourth pressure after measuring the third pressure (Fig. 1: 14 beginning is at third measurement and the end of period 14 is the fourth measurement) [0008 region 14 of FIG. 1, by the divergence of the pressure profile 14a of a non-leaking unit, from the pressure profile 14b of a leaking unit. Region 14 of FIG. 1 represents a far greater period of time then region 12, sufficiently long for a pressure leak to create a measurable divergence of the pressure profiles 14a and 14b] and the system measuring a deflation time period (Fig. 1: period 14 for deflation to a non-zero number) for deflating the bladder to the non-zero fourth pressure after the second time period [0008] the control system determining whether the deflation time period is greater, equal to, or less than a second stored time period [0009 That is, the test period of region 14 must be long enough (e.g. longer) for the pressure drop on curve 14b to be substantially greater than the lowest stable pressure that is likely to be seen on a leak-free unit, such as the relatively low stable pressure shown at 12c].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fazekas’s additional depressurizing monitoring of a bladder as additional processing for Kajiwara’s  pressure measurements and leakage processing because the additional measurement and processing of the pressure trends increases the reliability of the leakage determination by further verifying the rate of leakage deflation by providing information on whether the detected leak is within acceptable parameters. [Fazekas 0008].

Claims 6, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Balke and in further view of Du (CN 105784079; “Du” translation provided for citations).

Claims 6, 14 & 21. Dependent on the method according to respective claims 1, 8 & 15.   Kajiwara does not explicitly disclose:
determining whether the patient support is occupied, wherein the control system allowing the testing to be initiated only when the patient support is not occupied wherein said source code is configured to initiate said pump to pressurize said bladder to the first pressure only when it is determined that the patient support is not occupied.

Du teaches leakage detection [Abstract].  Du further teaches determining whether the patient support is occupied [0048 in the present invention, a predetermined number of times is stored in the memory, and the calculation module will confirm the number of times to enter step (S7). If it exceeds the predetermined number of times, it means that there is no patient in the bed, and the air bed It returns to the initial state, that is, the air bag in the air bed is at the initial pressure. If, if it is still within the number of times, confirm again; in the present invention, the  predetermined number of times can be adjusted and changed as required], wherein the control system allowing the testing to be initiated only when the patient support is not occupied [0015 if not, execute step (S93); (S93) the air bed is inflated, the detection module measures whether the pressure has changed. If so, step (S94) is executed; if not, the calculation module issues a hardware abnormality warning] further determining whether the patient support is occupied, wherein said source code is configured to initiate said pump to pressurize said bladder to the first pressure only when it is determined that the patient support is not occupied [0015].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Du’s processing of pressure readings to determine occupancy of a bladder prior to performing an abnormality test of the bladder as a processing step for Kajiwara’s abnormality leakage testing because the step improves the reliability of determining and informing a user of a leakage condition without creating false alerts that negatively impact the perception of the product. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Stewart and Balke and in further view of Driscoll (US 20150164236; “Driscoll”).

Claim 7. Dependent on the method according to claim 1.   Kajiwara does not explicitly disclose:
the control system determining whether the change is greater, equal to, or less than a second stored value.


Driscoll teaches a data processing system is configured to sense a pressure readings of an air-mattress.  Driscoll further teaches the control system [Fig. 1: control unit 114]  determining whether the change is greater, equal to, or less than a second [0008 The control unit is also further configured to, during a deflate operation where the air mattress chamber is being deflated, obtain a dynamic deflation pressure measurement based on a dynamic deflation output from the pressure sensor, and to utilize the third and fourth constants to determine a dynamically-obtained static pressure value based on the dynamic deflation pressure measurement] stored value [0008 third and fourth].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Driscoll’s double constants for deflation verification as a process for Kajiwara’s processing of a decay period because a double threshold provides a buffer against error inducing pressure spikes affecting the accuracy of a leakage detection.

Claims 15, 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Balke and in further view of Gutherie (US 5235713; “Gutherie”).

Claims 15, 22 & 24.  Dependent on the method according to respective claims 1, 8 and 17. Kajiwara further discloses said mattress [0002] includes a plurality of the bladders (Fig. 1:  airmat 3 with cells/bladders 5-8), and said method of testing includes testing the plurality of bladders [0030 The pressure gauge 13 is connected to the main path 21 and can measure the air pressure inside the air cells 5 to 8], said pressurizing  [0028] includes pressuring the plurality of bladders (Fig. 1:  airmat 3 with cells/bladders 5-8) to a first pressure with the control system  (Fig. 1: overall control device 4), of the patient support (Fig. 1 mat 3); said sensing includes sensing when the plurality of bladders [0030 The pressure gauge 13 is connected to the main path 21 and can measure the air pressure inside the air cells 5 to 8], has reached the first pressure [0053 the measured value of the pressure gauge 13 is acquired and stored in the memory 31 (S114)]; with the sensor (Fig. 1: pressure gauge sensor 13); said measuring a second pressure [0059] includes measuring a second pressure of the plurality of bladders [0062] with the sensor [0030]; said measuring a third pressure [0085:  In this process, the measured value of the pressure gauge 13 is continuously acquired and stored in the memory 31 each time a preset unit time elapses]  includes measuring a third pressure [0085:  In this process, the measured value of the pressure gauge 13 is continuously acquired and stored in the memory 31 each time a preset unit time elapses] with the sensor (Fig. 1: pressure gauge sensor 13); at the end of the second time period [0086: Next, in step S315, it is determined whether or not a predetermined time has elapsed since the air pump 19 started operating in step S313], which represents a reduced pressure from the second pressure [0059 the second measured value of the pressure gauge 13 is acquired and stored in the memory 31 (step S118). By this process, the air pressure inside the air cell 5 is detected] of the zone of bladders (Fig. 1:  airmat 3 with cells/bladders 5-8)[0091]; said determining includes determiningApplicantStryker Corporation Serial No.16/389,165 Page11a change [0087: dividing the difference between the two pressure measurement values continuously stored in the memory 31 within the predetermined time by the unit time]  between the second pressure and the third pressure in the plurality of bladders over the second time period [0086: Next, in step S315, it is determined whether or not a predetermined time has elapsed since the air pump 19 started operating in step S313]; said comparing includes comparing the change to a stored value [0087: dividing the difference between the two pressure measurement values continuously stored in the memory 31 within the predetermined time by the unit time] to determine whether there is a leak in the plurality of bladders (Fig. 1:  airmat 3 with cells/bladders 5-8)[0091]; and said generating includes generating a signal when the of change [0089: Then, when it is determined that the degree of pressure rise is smaller than the reference value (YES in step S318), the LED 15 g shown in FIG. 2 is blinked (step S319).  This notifies the user that an air leak has occurred in the air cell 5] is greater than the stored value indicating a leak in the plurality of bladders [0089] (Fig. 1:  airmat 3 with cells/bladders 5-8)[0091].  Kajiwara does not explicitly disclose:

said mattress includes a zone of the bladders (Broadly interpreted as least one (a) zone with a plurality of bladders in at least one zone) and said control system for diagnosing said zone of bladders.
the control system determining a rate of change between the second pressure and the third pressure in the bladder over the second time period; the control system comparing the rate of change to a stored value to determine whether there is a leak in the bladder; and the control system generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder.

With regard to 1) Guthrie teaches an airbed having multi-zone air mattress is provided  [Abstract].  Gutherie teaches a mattress (Fig. 2: mattress 20) includes a zone of the bladders [Col. 7 lines 20-45: the twenty bags 20 are divided up into four uniform pressure zones: a first zone near the user's head having four bags, a second and third zone, each having five bags, and a fourth zone near the user's feet having six bags. More or fewer zones can be provided to suit specific circumstances or the mattress can be constructed so that the air pressure inside each bag is independently controlled. Also, the mattress can be constructed with either greater than or less than a total of twenty bags 20] and said control system (Fig. 18: controller 26) for diagnosing said zone of bladders [Col. 20 lines 22-67:  Special processing is done for a leaky mattress. A normal mattress requires the blower to turn on about every 5 minutes; a leaky mattress may trigger the blower every minute. This can annoy the patient, making it desirable to leave the blower on. Therefore, the blower will be left on for a minimum of 3 extra minutes any time the zones are within the desired window, if the mattress is determined to be leaky according to the following… communications port allows the operator to quickly determine the pressure zone to which the leaky bag belongs and the severity of the problem. The results of any diagnostic subroutines can also be communicated to the microcomputer].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gutherie’s arrangement of at least a controller for diagnosing a plurality of bladders equaling one zone as Kajiwara’s plurality of cell bladders because differing pressures in each of the zones improves the quality of the mattress by adjusting pressure for comfort of the user and facilitates the treatment of the user in a health care facility [Gutherie Col. 1 lines 25-37].

With regard to 2) Balke teaches a leakage detection system and method for measuring pressure leaks from pressure vessels [Abstract].  Balke further teaches the control system comparing the rate of change [Col. 2 lines 4-15:   pressure sensor is attached to the part which measures the internal pressure of the part under test. If a leak is present, the pressure of the part will begin to decay at a rate determined by the size of the leak and the volume of the part. A test operator can determine the relative size of the leak by reading the pressure at the end of the test time and comparing it to a predetermined limit value] to a stored value to determine whether there is a leak in the bladder; to a stored value [0042 greater than a stored rate] to determine whether there is a leak in the bladder [Col. 2 lines 4-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Balke’s step of determining a rate change from pressure measurement at specified time intervals time with Kaijiwara’s analysis of pressure measurements and time intervals because it improves the accuracy of leakage determination because analysis of a consistent rate of change eliminates changes caused by spurious noise and because analysis on the rate of change increase the quality of the leakage determination by providing details on characteristics of the leakage condition [Balke 0007].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Balke and in further view of Mahoney (US 20100206051; “Mahoney”).

Mahoney teaches a leak detection method for an air bed having an air chamber comprises adjusting the air chamber to a predetermined pressure level and checking pressures after predetermined periods [Abstract].  Mahoney further the first time period is in a range of 30 seconds to several minutes [0025: the first predetermined time interval is about one minute].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mahoney’s first time period of one minute as a time period for Kajiwara’s first time period because using a time period that is determined sufficient for a settling period (e.g. first time period) improves the quality of determining a leak condition by ensuring the settling time has passed which provides an accurate reading by providing an adequate a period in which to stabilize the pressure from the changes of inflating the bladder [0025 Mahoney].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
 
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856